UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                  -X

  YANY'S GARDEN LLC and NARUL TONY
  HACK,

                                    Plaintiffs,                                   MEMORANDUM & ORDER

                 -against-                                                          18-CV-2813 (NGG) (RML)


 THE CITY OF NEW YORK,NEW YORK CITY ^
 DEPARTMENT OF BUILDINGS,NEW YORK
  CITY DEPARTMENT OF HOUSING
 PRESERVATION AND DEVELOPMENT,
 RASSOUL AZARNEJAD,AMY MARCUS,
 PHILLIP MATTOON,DENNIS ZAMBOTTI,
 SCALA CONTRACTING CO.INC.,NYCTL 2012-
 A TRUST,THE BANK OF NEW YORK MELLON
 AS COLLATERAL AGENT AND CUSTODIAN
 FOR THE NYCTL 2012-A TRUST,and JOHN DOE
 NUMBERS 1 THROUGH 10,

                                    Defendants.
                                                                  ■X
NICHOLAS G. GARAUFIS, United States District Judge.

        Plaintiffs Yany's Garden LLC ("Yany's Garden") and Narul Tony Hack bring this action

against the City of New York ^NYC" or the "City"), the NYC Department of Buildings

("DOB"), the NYC Department of Housing Preservation and Development ("HPD"), Rassoul

Azamejad, Amy Marcus, Phihp Mattera,^ and Dennis Zambotti (collectively, the "City

Defendants"), and Scala Contracting Co. Inc. ("Scala"), NYCTL 2012-A Trust ('TJYCTL"), the

Bank of New York Mellon as Collateral Agent and Custodian for the NYCTL 2012-A Trust

("BNY" and, together with NYCTL, the "Trust"), and John Does 1-10. (See Am. Compl. (Dkt.



' Philip Mattera, a DOB employee, was incorrectly named as "Phillip Mattoon" in the Amended Complaint. CSee
City Defs. Mem. in Supp. of Mot. to Dismiss ("City Defs. Mem.") (Dkt. 20-11) at 1.) The Clerk of Court is
respectfully DIRECTED to amend the caption to reflect the correct spelling of Mr. Mattera's name.
6).) Plaintiffs assert claims arising out ofan emergency declaration, emergency repair work, a

tax lien, and judgment offoreclosure and sale issued against Plaintiffs' undeveloped property in

Whitestone, Queens,New York (the "Property") under 42 U.S.C. § 1983 and various state law

causes of action, including: Article 1, Section 6 ofthe New York Constitution, trespass, injury to

property, wrongful conversion, intentional infliction of emotional distress, negligence, failure to

protect, and illegal tax lien foreclosure. fSee id.)

       Currently before the court are motions to dismiss Plaintiffs' Amended Complaint by the

Trust and the City Defendants. (See Trust Mot. to Dismiss("Trust Mot.")(Dkt. 19); City Defs.

Mot. to Dismiss("City Defs. Mot.")(Dkt. 20).) For the following reasons, the Trust Defendants'

motion is GRANTED and the City Defendants' motion is GRANTED IN PART and DENIED

IN PART.


I.     BACKGROUND

       A.      Facts


       The court takes the following statement offacts largely from Plaintiffs' Amended

Complaint, the well-pleaded allegations of which the court generally accepts as true for purposes

ofthe motions to dismiss.       N.Y. Pet Welfare Ass'n v. Citv ofNew York, 850 F.3d 79, 86(2d

Cir. 2017).

       Plaintiffs are successive owners ofthe Property. On March 16,2004, Narul Tony Hack,

a resident of Bayside, Queens, acquired title to the Property: Queens County Tax Block 4541 Lot

10. (Am. Compl.        27,42-43.) In November 2004,Hack began to construct a building on the

Property, but he ceased construction in June 2005. (Id      44-45.) Five years later, the Property

remained undeveloped and consisted of an open basement foundation surrounded by a six-foot
plywood fence. (Id.^ 46.) Hack ultimately sold the Property to Yany's Garden, a New York

LLC. (Id tt 25-26,29.)

         Defendants DOB and HPD are departments ofthe City. (Id. HH 31, 32.) Defendants

Azamejad and Marcus are HPD employees. (Id                   33-34.) Defendants Mattera and Zambotti

are DOB employees. (Id             35-36.) Defendant Scala is a New York corporation with its

principal place of business in Brooklyn, New York. (Id ^ 37.) Defendant NYCTL is a

Delaware business trust created pursuant to a 2012 agreement between NYC and the Wilmington

Trust Company. (Id H 38.) Defendant BNY is a New York banking corporation. (Id K 39.)

Defendants John Doe 1-10 are unknown employees and agents ofthe Defendants. (Id % 40.)

         On September 28,2010, Mattera inspected the Property and found that it had been

abandoned for four years and its open foundation and "out of plumb"fencing was an

"Emergency condition pursuant to Section 28-215.1 ofthe NYC Administrative Code."

(Emergency Decl.^(Dkt. 20-3); see also Am. Compl.                 47, 75.) Consequently, Mattera issued

an Emergency Declaration, which required:(1)the Property's open foundation to be filled;(2)

the site to be graded; and(3)the replacement ofthe existing plywood fence with a chain link

fence. (Am.Compl. K 47; see also Emergency Decl.) Both Zambotti and Marcus allegedly

signed-off on the Emergency Declaration. (Am. Compl.                 48-49.) Scala performed the work

ordered by that Declaration, and billed the City $17,011 for the work performed. Qd.                   56,78.)

Azamejad subsequently approved Scala's work. (Id 150.)




^ The Amended Complaint repeatedly incorporates the Emergency Declaration by reference.(See, e.g.. Am. Compl.
Tin 47,51,56,75-76, 79.)Therefore, the court may consider the Emergency Declaration in assessing the City
Defendants' motion. See Subaru Distribs. Corn, v. Subaru of Am.. Inc.. 425 F.3d 119, 122(2d Cir. 2005)("In
determining the adequacy ofthe complaint, the court may consider any written instrument attached to the complaint
as an exhibit or incorporated in the complaint by reference, as well as documents upon which the complaint relies
and which are integral to the complaint.").
       Plaintiffs allege that no Defendant provided Hack with notice ofthe Emergency

Declaration or the work completed on the Property. (Id       54, 57,58,60,64,69,96.) The

Amended Complaint does not state when Hack first became aware ofthe work completed

pursuant to the Emergency Declaration.

       In December 2010, a tax lien was placed on the Property. (Idt^^-) The City sold the

tax lien to NYCTL in August 2012. (Id ^ 80.) On February 3, 2017, ajudgment offoreclosure

and sale was entered against the Property. (Id f 6.) Plaintiffs allege that Hack was not served

with appropriate notice pursuant to this judgment. (Id til.) On October 3, 2017, a notice to

amend the Property's street address was filed in the Queens County Clerk's Office. (Id 113.)

On May 11,2018, NYCTL auctioned the tax lien to a purchaser who subsequently abandoned

the purchase. (Id tt 142-43.) On October 12,2018, NYCTL resold the tax lien to an unnamed

third party. (Id t 87.)

       Plaintiffs allege that, as a result of Defendants' actions. Hack has difficulty functioning

normally, and that he suffers from abdominal pain, digestive disorder, sleep deprivation,

paranoia, anxiety, and depression. (Id 188.)

       B.      Procedural History

       Plaintiffs filed their original complaint in this court on May 11, 2018. (Compl.(Dkt. 1).)

Plaintiffs filed their Amended Complaint on November 27,2018. (Am. Compl.) The Amended

Complaint alleges multiple New York state law causes of action and one federal claim arising

under 42 U.S.C. § 1983. (Id      89-149.) Plaintiffs allege under 42 U.S.C § 1983 that

Defendants:(1) discriminated against Hack in violation ofthe Equal Protection Clause ofthe

Fourteenth Amendment by misapplying administrative procedure in issuing a September 2010

Emergency Declaration,(2) deprived Hack of his Fifth and Fourteenth Amendment right to a
hearing prior to issuing the September 2010 Emergency Declaration, and(3)conducted an

unlawful seizure of Hack's property in violation ofthe Fourth Amendment through demolition of

structures on the Property in October 2010.(Id KK 95-97, 99, 104-05.)

        The Trust and the City Defendants moved to dismiss on May 14, 2019 and May 15, 2019,

respectively. ISee Trust Mot.; City Defs. Mot.) Following various extensions oftime, both

motions were fully briefed by August 16,2019. (See Corrected Reply Mem.in Further Supp. of

Trust Mot.(Dkt. 31); Reply Mem.in Further Supp. of City Defs.' Mot.(Dkt. 32).) Scala was

served on November 30, 2018 but has not appeared in the case. (See Returned Summons(Dkt.

35).)

n.      LEGAL STANDARD


        The purpose of a motion to dismiss for failure to state a claim under Rule 12(b)(6) is to

test the legal sufficiency of a plaintifPs claims for relief. Patane v. Clark. 508 F.3d 106,112-13

(2d Cir. 2007). A complaint will survive a motion to dismiss if it contains "sufficient factual

matter, accepted as tme,to 'state a claim to reliefthat is plausible on its face.'" Ashcroft v.

IqbaL 556 U.S. 662,678(2009)(quoting Bell Atl. Corp. v. Twomblv,550 U.S. 544,570(2007)).

"Threadbare recitals ofthe elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id The assessment of whether a complaint states a plausible claim

for relief is a "context-specific task that requires the reviewing court to draw on its judicial

experience and common sense." Id at 679.

        "In determining the adequacy ofthe complaint,the court may consider any written

instrument attached to the complaint as an exhibit or incorporated in the complaint by reference,

as well as documents upon which the complaint relies and which are integral to the complaint."

Subaru Distribs. Corp. v. Subaru of Am..Inc., 425 F.3d 119,122(2d Cir. 2005). "Plaintiffs'
failure to include matters of which as pleaders they had notice and which were integral to their

claim .., may not serve as a means offorestalling the district court's decision on a 12(b)(6)

motion." L-7 Designs. Inc. v. Old Navy. LLC,647 F.3d 419,422(2d Cir. 2011)(citations

omitted)(alteration adopted).

         Additionally,"a district court may rely on matters of public record in deciding a motion

to dismiss under Rule 12(b)(6)." Pani v. Empire Blue Cross Blue Shield. 152 F.3d 67,75(2d

Cir. 1998). Ifthe court takes judicial notice of a public record, it does so solely "to

determine what statements [the public record] contained ...[,] not for the truth ofthe matters

asserted." Roth v. Jennings,489 F.3d 499,509(2d Cir. 2007)(emphasis and citation omitted),

m.       APPLICATION


         A.       Hack's § 1983 Claim

         Hack asserts the sole federal claim under 42 U.S.C. § 1983, alleging an unlawful seizure

in violation ofthe Fourth Amendment, deprivation of due process under the Fifth and Fourteenth

Amendments,and discrimination in violation ofthe Equal Protection Clause ofthe Fourteenth

Amendment.^ (Am. Compl.               89-106.) The City Defendants contend that this claim is time-

barred. (City Defs.' Mem.in Supp. of Mot. to Dismiss("City Defs. Mem.")(Dkt. 20-11) at 7-8.)

For the follovmig reasons, the court agrees with the City Defendants.




^ Though not alleged as enumerated counts against the Defendants, Plaintiffs' Amended Complaint also states that
the court has federal question jurisdiction "pursuant to 42 U.S.C. §§ 1983, 1985, and 1986." (Am. Compl.^1.) To
the extent that this assertion is intended to support claims under these provisions, the Amended Complaint does not
support a claim imder either 42 U.S.C. § 1985 or U.S.C. § 1986. A conspiracy in violation of42 U.S.C. § 1985
must be "motivated by some racial or perhaps otherwise class-based, invidious discriminatory animus." Dolan v.
Connollv. 794 F.Sd 290,296(2d Cir. 2015)(quoting Cine SK8.Inc. v. Town of Henrietta. 507 F.Sd 778,791 (2d
Cir. 2007)). Here,the Amended Complaint asserts only that Defendants intentionally treated Plaintiff differently
from other similarly situated individuals, and that there is no rational basis for the difference in treatment. (Am.
Compl.^ 104.) The Amended Complaint does not allege, however, that Hack is a member ofa protected class or
that Defendants were motived by a specific discriminatory animus. Consequently, any claim Plaintiffs raise under
§ 1985 fails. As a claim under 42 U.S.C. § 1986 is contingent on a valid § 1985 cause of action, Plaiotiffs' § 1986
claim also fails. See Graham v. Henderson. 89 F.Sd 75,82(2d Cir. 1996).
       A party asserting a § 1983 claim is bound by the statute of limitations for personal injury

torts ofthe state in which the cause of action arose. Wallace v. Kato, 549 U.S. 384, 387(2007).

In New York,the statute oflimitations for personal injury torts is three years. Gonzalez v.

Hasty. 802 F.3d 212,220(2d Cir. 2015)(citing N.Y. C.P.L.R. § 214(5)). Here,Plaintiffs'

§ 1983 claim is based on Defendants' discrete acts, all of which occurred in 2010. fSee Am.

Compl. UK 89-106.) Plaintiffs did not file their initial complaint until May 11,2018, more than

seven years after the last relevant act occurred. (Compl.) Accordingly,the statute of limitations

defense is apparent fiom the face ofthe complaint.      Powell v. Lab Corp.. No. 19-215,2019

WL 4892403, at *1 (2d Cir. Oct. 4,2019)(summary order)(affirming dismissal of§ 1983 claim

filed in June 2017, based alleged injuries incurred from 1994 to 2013).

       A § 1983 claim accrues when a plaintiff first"knows or has reason to know ofthe injury

which is the basis of his action," Hogan v. Fischer. 738 F.3d 509,518(2d Cir. 2013)(citations

omitted), even when "the full extent ofthe injury is not then known or predictable," Smith v.

Citv ofNew York.664 F. App'x 45,47(2d Cir. 2016)(summary order)(quoting Wallace. 549

U.S. at 391)(quotation marks omitted). Therefore, to survive a motion to dismiss, the Amended

Complaint must plausibly allege that Hack did not know or have reason to know ofDefendants'

actions before May 11,2015. The Amended Complaint does allege that Hack did not receive

notice ofthe work done to the Property, nor any of Defendants' actions. (See Am. Compl. KK 54,

57,58,60,64,69,96.) The Amended Complaint does not, however, allege when Hack first

learned ofthe Defendants' actions pursuant to the Emergency Declaration. Charitably construed,

Plaintiffs' argument seems to be that Hack's § 1983 claim did not accrue until he actually found

out about Defendants' actions, presumably in or after 2015.
       This argument presents an uphill battle for Plaintiffs, as Scala leveled and erected a new

eight-foot chain link fence on the Property on October 18, 2010. (Id        50, 56). At any time

thereafter, had he visited the Property, Hack would have been aware of at least some ofthe work

done. For Plaintiffs to state a plausible claim to relief, then,the court must accept that "at all

relevant times,[Hack] owned and possessed the Property to the exclusion ofrights of all others"

(Am. Compl. K 114)and was "within the city when the decision was made to declare an

Emergency Condition"(id ^ 62), yet did not visit the Property for over four years after the

demolition and construction was complete. The possibility that Hack lacked actual knowledge

regarding his Property's condition for over four and a half years strains common sense. See

IqbaL 556 U.S. at 679(assessing the plausibility of a claim "requires the reviewing court to draw

on its judicial experience and common sense").

       Regardless, Hack had reason to know the basis of his alleged injury, at the latest, when

the NYC Department of Finance issued him a Statement of Account on June 10, 2011, see

Quarterly Statement of Account, N.Y.C. Dep't of Finance, https://a836-pts-

access.nyc.gov/care/search/commonsearch.aspx?mode=persprop (follow "BBL Search"

hyperlink; then search Borough field for "(4) Queens", search Block field for "4541",and search

Lot field for "10"; then follow "Property Tax Bills" hyperlink; then follow "Ql: June 10, 2011"

hyperlink)(the "Statement of Account").

       It is true that a court may not generally consider documents outside the complaint in

considering a motion to dismiss. DePietro v. Citv ofNew York.09-CV-932(SLT),2010 WL

449096, at *4(E.D.N.Y. Feb. 2,2010). However,the Statement of Account is a public record

published by the NYC Department ofFinance through the official website ofthe City ofNew

York. S^ Statement of Account. The court may therefore take judicial notice ofit for the
limited purpose of determining what statements it contains. See Force v. Facebook. Inc.. 934

F.3d 53,59 n.5(2d Cir. 2019)(taking judicial notice ofFacebook.com for the limited purpose of

determining Facebook's stated representations about its policies and practices); United States v.

Akinrnsntii. 637 F.3d 165,168(2d Cir. 2011)(taking judicial notice ofthe official website ofthe

Bureau ofPrisons for the limited purpose of determiiiing prisoner release date).

         Moreover,the City Defendants' appended the Statement of Account to their motion,

thereby placing Plaintiffs on notice that the court might consider it. S^ Frankfurt-Trust 336 F.

Supp. 3d at 205 (taking judicial notice of public records filed with the SEC when plaintiff was

"put on notice by Defendants' proffer ofthe documents that the district court might consider

them" fquoting Kramer v. Time Warner Inc., 937 F.2d 767,774(2d Cir. 1991))(alteration

adopted)). The City Defendants explicitly relied on the Statement of Account in their briefing

(City Defs. Mem. at 7-8) and,in response. Plaintiffs did not raise a specific objection to the

court's consideration ofthe document."^ See Sharette v. Credit Suisse Int'l. 127 F. Supp. 3d 60,

75(S.D.N.Y. 2015)(granting defendants' request for judicial notice where plaintifffailed to

contest the authenticity of defendants' proffered public documents or object to the court's

consideration ofthem).




* Indeed, Plaintiffs do not acknowledge the Statement of Account except to assert that the "statute oflimitations
cannot run from the date or dates when the City Defendants mailed any statement or notice to Plaintiff Hack." (Id.
at 9(emphasis original).) As a legal matter, Plaintiffs are incorrect; the date ofa mailing may constitute the accrual
date ofa § 1983 claim, see Leon v. Murohv.988 F.2d 303,309(2d Cir. 1993)(aflSrming dismissal of§ 1983 claim
as time-barred because it accrued on the date notice was mailed). Regardless, arguing that a mailing cannot trigger
accrual ofa § 1983 claim is not an objection to the court's consideration ofthe Statement of Account.

Plaintiffs do—^without mentioning the Statement of Account or any other specific document—correctly state the law
that, on a motion to dismiss,"[a] district court can only consider the facts stated in the complaint and documents that
are either attached to the complaint or incorporated into the complaint by reference." (Opp'n at 6(citations
omitted).) This statement oflaw, however, is not an argument against the inclusion ofa specific public record
submitted by Defendants nor an attack on the authenticity ofthe proffered document.
        The Statement of Account contains a $17,011 charge for "Housing -Erp Demolition"

and states,"You are entitled to protest the Emergency Repair Charge ... by filing an objection in

writing with the Department of Housing Preservation and Development(HPD)." (Opp'n at 4.)

The NYC Department of Finance also included the $17,011 demolition charge in the Property's

next three quarterly statements.       id. at hyperlink "Q2: August 26, 2011," hyperlink "Q3:

November 18,2011," hyperlink "Q4: February 24,2012." These documents thus contain

charges for "demolition" and "emergency repair" assessed against the Property and in Hack's

name.       Statement of Account at 3.

        As the owner ofthe Property(Am. Compl. K 114), Hack had a legal obligation to pay

property taxes assessed against it. Ctv. of Suffolk v. First Am.Real Estate Sols.. 261 F.3d 179,

195(2d Cir. 2001). No notice is required to create this obligation. Id ("The 'fair warning'

required under the Due Process Clause is satisfied through the notice provided by the statute that

establishes the obligation to pay property taxes."). The NYC Department of Finance is required

to provide property owners with a statement of account(a tax bill) at regular intervals, N.Y.C.

Admin. Code § 11-129, and failure to pay property taxes results in a property tax lien, id. § 11-

301: see also Bovd v. J.E. Robert Co.. No.05-CV-2455(KAM),2012 WL 4718723, at *2

(E.D.N.Y. Oct. 2, 2012). To fulfill his obligation to pay taxes. Hack would therefore have had

reason to review the tax incurred and to discover that the Property's otherwise roughly $200

quarterly tax assessment due July 1,2011 included a $17,011 charge for demolition and

emergency repair.        Statement of Account. Thus, by June 2011, Hack had reason to know the

basis of his alleged injury: that Defendants performed "demolition" and "emergency repair" on

the Property. This means that the statute of limitations ran in June 2014, well before Plaintiffs

filed their complaint in this court.



                                                 10
         The court therefore dismisses with prejudice Hack's § 1983 claims against the Trust^ and
the City Defendants. The only remaining federal claim,then, is Hack's § 1983 claim against

Scala, who has not appeared and has not, therefore, raised a statute oflimitations defense nor

moved for dismissal.


         B.       Plaintiffs' State Law Claims

         Plaintiffs assert causes of action under Article 1, Section 6 ofthe New York Constitution

and state-law trespass, injury to property, conversion,intentional infliction of emotional distress,

negligence, failure to protect, and illegal tax lien foreclosure. (See Am. Compl. 1[1[ 107-49.) As

an initial matter. Defendants did not seek dismissal ofHack's New York constitutional claim,

and so it survives.


         The court v^ll address Plaintiffs' remaining state law claims in turn.

                  1.       Plaintiffs' Tort Claims Against the Citv Defendants^

         First, Plaintiffs' state-law tort claims against the City Defendants are barred because

Plaintiffs have not pleaded compliance with New York's notice-of-claim requirement. As a

general matter,"state notice-of-claim statutes apply to state law claims in federal court."

DeCarolis v. Town of Vienna. 322 F. App'x 25,26(2d Cir. 2009)(summary order)(citing

Hardv v. N.Y.C. Health & Hosp. Corp.. 164 F.3d 789,793(2d Cir. 1999)). And,in New York,

"[a] timely notice ofclaim is a condition precedent to filing a tort action against a municipality




^ Because the court finds this claim to be time-barred, it does not address the question of whether the Trust
Defendants acted under color of state law. It does, however, note its skepticism about this assertion.
^ Plaintiffs do not specify which ofthe Defendants each claim is against. However,the court construes its state law
claims oftrespass, injury to property, wrongful demolition, conversion, intentional infliction ofemotional distress,
and failure to protect as against the City Defendants and Scala. The sections ofthe complaint laying out each of •
these claims do not mention the Trust, and only discuss actions taken by the City Defendants and Scala. (See
Compl.1111113-38.)

                                                          11
[or its officers]."^ Llanes v. New York. No. 18-CV-3537(JS),2019 WL 4889258, at *5 n.6

(E.D.N.Y. Sept. 30,2019) rdting Walker v. Vill. ofFreeport. No. 15-CV-4646,2016 WL

4133137, at *9(E.D.N.Y. Jxme 13,201                 see also N.Y. Gen. Mun. Law §§ 50-e, -i, -k. New

York law requires a plaintiffto plead compliance with this requirement in the complaint.

Hardy. 164 F.3dat793.

         Plaintiffs have not pleaded compliance with New York's notice-of-claim requirement.

Plaintiffs do not dispute this fact, but argue that they were not required to comply with the notice

requirement because the City Defendants failed to serve notice on Mr. Hack as required by New

York law. (Opp'n at 15 (citing N.Y. C.P.L.R. § 308).) Plaintiffs provided no support for the

assertion that such notice from the City is "a prerequisite" to the triggering ofthe notice-of-claim

requirement(^ Opp'n at 15), and the court is not aware of any authority to that effect. Lack of

proper notice by the City might, of course, constitute reasonable excuse for filing a late notice;

the court may not make that determination, however, as requests to file a late notice ofclaim

may only be granted by a New York court. N.Y. Gen. Mun. Law §§ 50-e; see also Crippen v.

Town of Hempstead.No. 07-CV-3478(JFB), 2009 WL 80311, at *17(E.D.N.Y. Mar. 25, 2009)

("Section 50-e(7) permits only certain state courts...to consider and to grant an application for

an extension oftime."(emphasis in original)). This court cannot,therefore, grant Plaintiffs'

request for leave to file a late notice of claim and toll the statute oflimitations(see Opp'n at 15).



  "'[T]he requirements ofSections 50-e and 50-i are not conditions precedent to the commencement ofan action
against a [municipal] official or employee unless the [municipality] is required to indemnify such person,' and '[t]he
[municipality's] duty to indemnify these employees turns on whether they were acting within the scope oftheir
employment.'" Johnson v. Ctv. ofNassau. No. lO-CV-6061 (JFB),2014 WL 4700025, at *24(E.D.N.Y. Sept. 22,
2014). Plaintiffs allege Defendants Rassoul Azamejad, Amy Marcus, Philip Mattera, and Dennis Zambotti
(collectively, the "Individual City Defendants") are all employees ofthe City, and assert claims against them arising
only out of actions apparently taken in the scope oftheir employment. CSee Am. Compl. 31-49.) Plaintiffs did
not address this issue in their briefiu opposition to the City Defendants' motion, and so, based on the allegations
contained in the complaint,the court determines that the Individual City Defendants were all acting in the scope of
their employment such that a notice ofclaim would be required under New York state law.

                                                          12
        Plaintiffs' tort claims against the City Defendants are thus dismissed.

               2.      Plaintiffs' Claim for Illegal Tax Lien Foreclosure

        The complaint does not explain the source oflaw allowing it to bring a claim ofillegal

tax lien foreclosure in this court, and the court is not aware of a cause of action by this name.

       To the extent that Plaintiffs are challenging the foreclosure judgment entered by the state,

the court does not have jurisdiction over that claim because ofthe Rooker-Feldman doctrine,

which prohibits federal district courts from considering cases that "essentially amount to appeals

ofstate court judgments." see Vossbrinck v. Accredited Home Lenders. Inc.. 773 F.3d 423,426

(2d Cir. 2014). There are four requirements for the application of Rooker-Feldman:"(1)the

federal-court plaintiff lost in state court;(2)the plaintiff complains ofinjuries caused by a state

courtjudgment;(3)the plaintiff invites review and rejection ofthatjudgment; and(4)the state

judgment was rendered before the district court proceedings commenced." Id (citations and

quotation marks omitted). All four ofthese factors are clearly established here. Plaintiffs are

complaining about the results of a foreclosure proceeding in state court, and filed their complaint

in this court long after judgment had been entered by that court. Granting Plaintiff relief on this

claim, such as it is, would necessarily involve the court overturning the judgment offoreclosure

entered by the state court.

       Accordingly,the court dismisses Plaintiffs' claim for illegal tax lien foreclosure.

IV.    CONCLUSION


       For the foregoing reasons, the Trust's(Dkt. 19)motion to dismiss is GRANTED and the

City Defendants' motion to dismiss is GRANTED IN PART and DENIED IN PART. Plaintiffs'

§ 1983 and state tort claims against the City Defendants are DISMISSED.




                                                 13
       The Clerk of Court is respectfully DIRECTED to terminate Defendants NYCTL 2012-A

Trust and the Bank ofNew York Mellon as Collateral Agent and Custodian for the NYCTL

2012-A Trust.


       Additionally, Plaintiffs requested that they be given leave to move to amend their

complaint should the court grant Defendants' motions. (Opp'n at 22-23.) They did not,

however, specify the ways in which they would like to amend,and did not file a formal motion

seeking to do so. To the extent the motion was raised in their brief, therefore, it is DENIED

WITHOUT PREJUDICE.


       SO ORDERED.
                                                                     s/Nicholas G. Garaufis

Dated: Brooklyn,New York                                            NICHOLAS G. GARAUF          r
       January / ^,2020                                             United States District Judge




                                                14
